Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Amendment and Remarks filed on November 26, 2021 regarding Application No. 16/653454 originally filed on October 15, 2019.
Claims 1-20 are pending for consideration.

	Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. 
Regarding rejection of claim 1 under 35 U.S.C. 102(a)(1); the applicant argues that Lee fails to teach “transferring the plurality of data segments as respective bit streams over the respective ones of the plurality of data channels to the respective ones of the plurality of physical storage volumes.” The examiner respectfully disagrees.
In particular the applicant states that “the Office action fails to address how data is transferred over channels CH1-CHN, which are equated to the plurality of data channels in claim 1;” and from this concludes that “the Office action fails to properly assert its position that Lee discloses transferring the plurality of data segments as respective bit streams over the respective ones of the plurality of data channels to the respective ones 
The claim limitation only requires that that data is segmented and that each of these segments is transferred ‘as respective bit streams over the respective ones of the plurality of data channels’. At least on FIG. 9A-9B Lee explicitly shows how data [stripe stored in cache] is segmented, transferred and stored on the different volumes [¶0175-178]. Lee, on FIG. 25 and ¶00327, further shows the same stripe operation depicted on FIG. 9A-9B; but further implemented in unites of channels; and where the volumes are implemented by the flash memories 4201-420m. Therefore, a person of ordinary skill in the art would reasonably conclude, from the disclosure of Lee, that data [Lee’s stripe] is segmented and transferred over the respective ones of the plurality of data channels to the respective ones of the plurality of physical storage volumes [segmenting the strip as shown over the entirety of Lee and further over the channels shown on FIG. 25].
The applicant further argues that “Lee's transfer of data over the array of bit lines fails to disclose the bit streams required by claim 1”. In particular the applicant states that “an array of bit lines, as used in the above assertion, does not indicate a bit stream between the memory cell and the page buffer. Rather, each bit line corresponds to a bit being stored in the memory cell … Streaming bits over such a bit line would simply keep rewriting the same bit rather than actually storing the data” [Remarks p.8, first paragraph]. The examiner respectfully disagrees.
The claim does not further limit “bit streams” in any particular transmission (i.e. parallel or serial). On the one hand, the concept of a ‘bit stream’ is an abstract concept referring of the as sequence (or stream) of bits. Therefore, broadly and reasonably 
On the other hand, the applicant appears unreasonably narrow the limitation to “serially transmitting the bit stream”. The specification explicitly states that other forms of data movement are contemplated in addition to serial (i.e. “the data channels may be serial data channels, such as serial advanced technology attachment (SATA) channels, or may use some other type of data transport interface”; ¶0021 on PGPub 2020/0117375).  Therefore, broadly and reasonably speaking the particular limitation only requires that the data is segmented into sequence of bits (i.e. words) and those sequence of bits (i.e. bit streams) are transferred on channels respectively. Finally, even in the case of the unreasonably narrow interpretation presented by the applicant, Lee explicitly discloses that the HBA may include a seral interface for communicating to the volumes [¶0120]. Hence Lee clearly teaches the particular limitation. 
The applicant further states that “The Office action fails to provide any explanation as to how the control mentioned in the above assertion is considered to be real-time, as required by claim 1”; and from this concludes that Lee fails to teach “providing real-time write control to the plurality of physical storage volumes” [Remarks p.8, second paragraph]. Throughout the its entirety Lee discloses how commands are use to control the writing of the segments of data into the volumes [¶0175-179]; and particularly 
What’s more, the instant application the real-time write control includes flash memory control signaling for flash memory modules in the plurality of flash memory boards [¶0006 PGPub 2020/0117375]. Thus, Lee’s commands (i.e. signals) for controlling the flash memories (flash memories 4201-420m; FIG. 25) clearly read on the claimed “real-time write control”. Finally, the applicant has provided no evidence showing that Lee’s commands for storing data are different to those signals disclosed on the specification; as such, Lee teaches the particular limitation.
The applicant further states that Lee discloses that a control logic unit of a memory chip "may output various control signals for writing the data in the memory cell array 11 or reading the data from the memory cell array based on the command CMD, address ADDR, and the control signal CTRL transmitted from the memory controller" (see Lee, ¶0248). Based on those teachings, it is the control logic unit, not memory controller 210, that directs the process of how the data is written, despite the Office action's assertion from above”. And from this concludes that “the Office action incorrectly asserts that Lee 
It appears that the applicant is stating that the control unit works in a vacuum without any inputs and control form the memory system. However, any person of ordinary skill in the art would reasonably understand that memory systems just don’t operate in that fashion. The control logic does not operation in a vacuum; instead it is controlled by the memory system; and the memory system, in turn, is further control by a host that whishes to store data. Thus, Lee clearly teach real-time write control (i.e. the signals and commands generated and sent to enable the operation of the memory system) to direct a process for storing data (i.e. the processes by which data is acquired from a host and finally stored in on of the volumes on FIG. 25).
Regarding the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Lee in view of Ehrlich; the applicant further states that “Even if the spindle motor was the disk rotation motor of claim 1 and the VCM was the head position motor of claim 1, the above assertions fail to address from where signals that direct the spindle motor and VCM come. There is also no explanation that such signals could come from memory controller 4100 in Lee” and from this concludes that Lee fails to teach “wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives” [Remarks p.9, 4th and 5th paragraphs]. The examiner respectfully disagrees.
Firstly, there is no mention of ‘disk rotation’ or ‘head position’ on claim 1 as stated by the applicant. Secondly, Lee explicitly discloses that the plurality of storage devices 1300-1 to 1300-n may be formed as solid state drives (SSDs) or hard disk drives (HDDs). 
Regarding the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Lee in view of Kuzmin the applicant states that “A host receiving notification about new available memory does not disclose anything about signaling that directs a process to write data to that new available memory regardless of whether the present application discloses that the signaling could account for wear leveling and bad block mapping.”; and from this concludes that “The notifying aspect of Kuzmin, therefore, fails to disclose the signaling required by claim 1” [Remarks p.10, 4th and 5th paragraphs]. It should be clear from the discussion from claim 1 above how Lee teaches the signaling required from by claim 1.
The applicant further argues that “the signaling is not signaling for flash memory modules on a flash memory board, as required by claim 6” [Remarks p.10, 2nd to last paragraph]. Lee shows the flash memory (i.e. volumes) at the lowest level (see FIG. 25) and Kuzmin teaches signaling to the host of new available memory as a result of wear leveling, garbage collection, bad blocks, etc. [c36 L8-15]. Thus the combination Lee/Kuzmin teaches gathering information from the lowest level memory (e.g. bad blocks) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Lee US 20160179422 A1).

Regarding Claims 1 and 10, taking Claim 10 as exemplary, Lee teaches a data access system ([Lee Fig. 25, para. 0322] depicts a RAID storage system), for storing data to a plurality of physical storage volumes ([Lee Fig. 25, para. 0324] depicts a plurality of flash memory chips 4201-420m (i.e. a plurality of physical storage volumes)), the data access system comprising: processing circuitry configured to: identify first data for storage on the plurality of physical storage volumes ([Lee Fig. 25, para. 0327-0328] describes stripe writing performed by the RAID storage system 4000, which suggests that data will be identified and written to the plurality of chips 4201-420m (i.e. plurality of physical storage volumes) on the memory device 4200), wherein each of the plurality of physical storage volumes corresponds to respective ones of a plurality of data channels and a plurality of control channels ([Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that the data is submitted through the channels and therefore suggest the channels can transmit data (i.e. are data channels); it is also describes that the memory controller 4100 provides control signals via the plurality of channels CH1 – CHN (i.e. are also control channels)); segment the first data into a plurality of data segments corresponding to respective ones of the plurality of data channels ([Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that data is segmented corresponding to the number of channels); transfer the plurality of data segments as respective bit streams over the respective ones of the plurality of data channels to the respective ones of the plurality of physical storage volumes ([Lee Fig. 17, para. 0248, para. 0255] describes the control logic unit 12 performing operations (reading and writing data ) based on controls sent from the memory controller 210 (i.e. this suggests that data and commands are sent via channels previously described); also describes the page buffer 15 connected to the memory cell array via bit lines BL, where the page buffer 15 functions as a write driver to input the data to be stored into the memory cell array 11 (i.e. this suggests that the plurality of data segments are transferred as bitstreams over the channels to the physical storage volumes)); and provide real-time write control to the plurality of physical storage volumes over respective ones of the plurality of control channels, wherein the real-time write control directs a process for how the plurality of physical storage volumes write the plurality of data segments ([Lee Fig. 25, para. 0328] describes the memory controller 210 providing addresses, commands, and control signals via the plurality of channels CH1 - CHN to control a programming (or writing) operation with respect to memory device 220 (i.e. directing a process of how the data is written to the flash memory chips (physical storage volumes))).

Regarding Claim 19, Lee teaches one or more computer readable storage media having program instructions stored thereon ([Lee Fig. 25, para. 0325] describes RAID control software) for operating a data access system, the program instructions, when read and executed by a processing system, direct the processing system to: identify first data for storage on the plurality of physical storage volumes ([Lee Fig. 25, para. 0327-0328] describes stripe writing performed by the RAID storage system 4000, which suggests that data will be identified and written to the plurality of chips 4201-420m (i.e. plurality of physical storage volumes) on the memory device 4200), wherein each of the plurality of physical storage volumes corresponds to respective ones of a plurality of data channels and a plurality of control channels ([Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that the data is submitted through the channels and therefore suggest the channels can transmit data (i.e. are data channels); it is also describes that the memory controller 4100 provides control signals via the plurality of channels CH1 – CHN (i.e. are also control channels)); segment the first data into a plurality of data segments corresponding to respective ones of the plurality of data channels ([Lee Fig. 25, para. 0327] depicts CH1-CHN and memory chips 4201-420m, where it is describes that the stripe writing operation is done in units of channels; this suggests that data is segmented corresponding to the number of channels); transfer the plurality of data segments as respective bit streams over the respective ones of the plurality of data channels to the respective ones of the plurality of physical storage volumes ([Lee Fig. 17, para. 0248, para. 0255] describes the control logic unit 12 performing operations (reading and writing data ) based on controls sent from the memory controller 210 (i.e. this suggests that data and commands are sent via channels previously described); also describes the page buffer 15 connected to the memory cell array via bit lines BL, where the page buffer 15 functions as a write driver to input the data to be stored into the memory cell array 11 (i.e. this suggests that the plurality of data segments are transferred as bitstreams over the channels to the physical storage volumes)); and provide real-time write control to the plurality of physical storage volumes over respective ones of the plurality of control channels, wherein the real-time write control directs a process for how the plurality of physical storage volumes write the plurality of data segments ([Lee Fig. 25, para. 0328] describes the memory controller 210 providing addresses, commands, and control signals via the plurality of channels CH1 - CHN to control a programming (or writing) operation with respect to memory device 220 (i.e. directing a process of how the data is written to the flash memory chips (physical storage volumes))).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of Ehrlich (US 20150055243 A1).

Regarding Claim 2 and 11, taking claim 11 as exemplary, Lee teaches the data access system of claim 10.
Further, Lee teaches wherein the plurality of physical storage volumes comprises a plurality of hard disk drives ([Lee 0078 describes that the plurality of storage devices may be formed as hard disk drives (HDDs)).
 Lee does not teach wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives.
Ehrlich teaches wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives ([Ehrlich 0016, 0018] describes when data are transferred to or from storage disk, signals direct the actuator arm, with read/write head attached,  sweeps and arc between two points via voice coil motor (VCM) 128. It is stated that the voice coil motor is coupled with servo system known in the art (i.e. uses combination of spindle motor 114 and voice coil motor 128 to properly position head for writing); spindle motor being the disk rotation motor and the VCM being the head position motor).
Lee and Ehrlich are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Ehrlich before him or her to modify the data storage system of Lee to include the real-time control of Ehrlich. The suggestion and/or motivation for doing so see para. 0019). Therefore, it would have been obvious to combine Lee with Ehrlich to obtain the invention as specified in the instant application claims.

Regarding Claim 20, Lee teaches the one or more computer readable storage media of claim 19.
Further, Lee teaches wherein the plurality of physical storage volumes comprises a plurality of hard disk drives ([Lee 0078 describes that the plurality of storage devices may be formed as hard disk drives (HDDs)).
 Lee does not teach wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives.
Ehrlich teaches wherein the real-time write control includes signaling for controlling a disk rotation motor and a head position motor in each of the plurality of hard disk drives ([Ehrlich 0016, 0018] describes when data are transferred to or from storage disk, signals direct the actuator arm, with read/write head attached,  sweeps and arc between two points via voice coil motor (VCM) 128. It is stated that the voice coil motor is coupled with servo system known in the art (i.e. uses combination of spindle motor 114 and voice coil motor 128 to properly position head for writing); spindle motor being the disk rotation motor and the VCM being the head position motor).
Lee and Ehrlich are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Ehrlich before him or her to modify the data storage system of Lee to include the real-time control of Ehrlich. The suggestion and/or motivation for doing so would be obtaining the advantage of making the data storage system more efficient as the hybrid disk system allows the system to perform read-write operations faster and have lower power consumption as see Ehrlich para. 0019). Therefore, it would have been obvious to combine Lee with Ehrlich to obtain the invention as specified in the instant application claims.

Claims 3-4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of Mendonsa (US 10446186 B1).

	Regarding Claim 3 and 12, taking claim 12 as exemplary, Lee teaches the data access system of claim 10.
Lee does not teach wherein the plurality of physical storage volumes comprises a plurality of hard disk drives without disk rotation motors, wherein the data access system includes at least one disk rotation motor for rotating disks in the plurality of hard disk drives, and wherein the processing circuitry configured to provide the real-time write control comprises: the processing circuitry configured to control operation of the disk rotation motor. 
Mendonsa teaches wherein the plurality of physical storage volumes comprises a plurality of hard disk drives without disk rotation motors ([Mendonsa Fig. 5, Fig. 8, Col. 8 Lines 20-29] describes head-disc interface (HDI) similar to that of an HDD, where the HDIs do not have their own rotation motors as shown in Fig. 8; a plurality of HDIs are shown in Fig. 5 (i.e. a plurality of storage volumes)), wherein the data access system includes at least one disk rotation motor for rotating disks in the plurality of hard disk drives ([Mendonsa Fig. 7, Col. 8 Lines 3-7] depicts data access system which includes a spindle motor 234 for rotating disks for the plurality of HDIs), and wherein providing the real-time write control comprising: controlling operation of the disk rotation motor ([Mendonsa Fig. 15, Col. 13 Lines 46-53] step 408 describes performing data transfer (i.e. write) between selected cartridge (HDI) and host device, which includes controlling rotation of discs using spindle motor). 
see Mendonsa Col. 14 Lines 19-33). Therefore, it would have been obvious to combine Kowles, Ehrlich and Mendonsa to obtain the invention as specified in the instant application claims.

	Regarding Claim 4 and 13, taking claim 13 as exemplary, Lee in view of Mendonsa teaches The data access system of claim 12.
Lee does not teach wherein the plurality of physical storage volumes comprises a plurality of hard disk drives without head position motors, wherein the data access system includes at least one head position motor for positioning heads in the plurality of hard disk drives, and wherein the processing circuitry configured to provide the real-time write control comprises: the processing circuitry configured to control operation of the head position motor.
Mendonsa teaches wherein the plurality of physical storage volumes comprises a plurality of hard disk drives without head position motors ([Mendonsa Fig. 5, Fig. 8, Col. 8 Lines 20-29] describes head-disc interface (HDI) similar to that of an HDD, where the HDIs do not have their own head position motors as show in Fig. 8; a plurality of HDIs are shown in Fig. 5 (i.e. a plurality of storage volumes)), wherein the data access system includes at least one head position motor for positioning heads in the plurality of hard disk drives ([Mendonsa Fig. 15, Col. 10 Lines 46-56] describes external VCM 236 which ultimately controls an actuator hub that radially advances the heads across the disc surfaces in response to control inputs), and wherein providing the real-time write control comprising: controlling operation of the head position motor ([Mendonsa Fig. 15, Col. 13 Lines 46-53] step 408 describes performing data transfer between selected cartridge and host device, which includes head actuation using external VCM).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 12, due to the fact that the choice of location of the disk and/or head motors are encapsulated in the data storage system of Lee and Mendonsa as previously described.

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of Kuzmin (US 10445229 B1).

Regarding Claims 6 and 15, taking claim 15 as exemplary, Lee teaches the data access system of claim 10. 
Further, Lee does teaches wherein the plurality of physical storage volumes comprises a plurality of flash memory boards ([Lee Fig. 25] depicts a plurality of flash memory chips 4201-420m). 
Lee does not teach wherein the real-time write control includes flash memory control signaling for flash memory modules in the plurality of flash memory boards.
Kuzmin teaches wherein the real-time write control includes flash memory control signaling for flash memory modules in the plurality of flash memory boards ([Kuzmin Col. 36 Lines 8-15] describes notifying host of new available memory as a result of wear leveling and garbage collection that does not include bad blocks; applicant specification defines memory control signaling as accounting for wear leveling and bad block mapping of the flash memory modules).
Lee and Kuzmin are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of see Kuzmin Col. 9 Lines 32-37). Therefore, it would have been obvious to combine Kowles, Ehrlich and Kuzmin to obtain the invention as specified in the instant application claims.

Regarding Claims 7 and 16, Lee in view of Kuzmin teach the data access system of claim 15. 
Lee does not teach wherein the memory control signaling accounts for wear leveling of the flash memory modules and bad block mapping of the flash memory modules when directing where to store the plurality of data segments in the flash memory modules. 
Kuzmin teaches wherein the memory control signaling accounts for wear leveling of the flash memory modules and bad block mapping of the flash memory modules when directing where to store the plurality of data segments in the flash memory modules ([Kuzmin Col. 36 Lines 8-15] describes notifying host of new available memory as a result of wear leveling and garbage collection that does not include bad blocks; applicant specification defines memory control signaling as accounting for wear leveling and bad block mapping of the flash memory modules).
The motivation for modifying the aforementioned inventions is the same as explained in Claim 15, due to the fact that the real-time usage of flash memory are encapsulated in the data storage system of Kowles, Ehrlich and Kuzmin as previously described.
Regarding Claims 8 and 17, taking claim 17 as exemplary, Lee in view of Kuzmin teach the data access system of claim 15.
[Lee para. 0022] describes performing garbage collection on flash memory storage regions).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over (Lee US 20160179422 A1) in view of  Hitron (US 20190012236 A1).

Regarding Claims 9 and 18, taking claim 18 as exemplary, Lee teaches the data access system of claim 10.
Lee does not teach wherein segmenting the first data into the plurality of data segments comprises: performing a data protection process on the first data that results in the plurality of data segments.
Hitron teaches wherein segmenting the first data into the plurality of data segments comprises: performing a data protection process on the first data that results in the plurality of data segments ([Hitron] 0128 describes a RAID protection scheme, including distribution of data into data segments over the various storage devices).
Lee and Hitron are analogous art because they are from the same field of endeavor in data storage systems. At the time of the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lee and Hitron before him or her to modify the data storage system of Lee to include the purpose of segmenting data as a factor for protection as taught by Hitron. The suggestion and/or motivation for doing so would be creating a more secure data storage system as suggested by Hitron (see Hitron para. 0130). Therefore, it would have been obvious to combine Lee and Hitron to obtain the invention as specified in the instant application claims.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record Lee (US 20160179422 A1) teaches a RAID memory system with a plurality of physical storage volumes. Mendonsa (US 10446186 B1) teaches a data access system utilizing HDIs or cartridges to load into a data access system. Lee nor Mendonsa teach the claimed invention having the following limitation:
	(Claims 5 and 14) “…the plurality of physical storage volumes comprises a plurality of hard disk drives without heads and wherein the data access system includes at least one head, coupled to the head position motor, for writing data to the plurality of hard disk drives.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Ramon A. Mercado/Primary Examiner, Art Unit 2132